DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/20/2022 has been entered.
 
Response to Arguments
Claims 1 – 12 and 14 – 25 are pending in this Office Action. After a further search and a thorough examination of the present application, claims 1 – 12 and 14 – 25 remain rejected.  
Applicant's arguments filed with respect to claims 1 – 12 and 14 – 25 have been fully considered but they are not persuasive. 

Applicant argues that there is no teaching in Iwasaki alone or in combination with Kawabata wherein each of the one or more pages is displayed with an indication of a page location relative to a document length of the at least one document.
In response to Applicant’s argument, the Examiner disagrees and submits that Iwasaki in combination with Kawabata teaches wherein each of the one or more pages is displayed with an indication of a page location relative to a document length of the at least one document is taught in Iwasaki paragraph 43 where the page number displayed is the page number of the relevant page in the document containing the relevant page and paragraph 79 teaches the window size is changed depending on the number of pages grouped as a search result. This teaches that the window size shows the relative size of the pages that matched the criteria. Kawabata depicts in figure 5 and teaches in paragraph 34  that a cluster display unit calculates, for each cluster, where thumbnails of data belonging to that cluster are displayed in a sphere, in the present exemplary embodiment, the thumbnails have the same size, and the positions thereof are calculated so that the respective thumbnails are spaced at regular intervals, whereby the radius of the sphere varies depending on the number of data pieces belonging to the cluster. Therefore, a user can intuitively grasp the amount of data contained in each cluster. This teaches the indication from display an idea of the relative size of the data, since the radius of the sphere is showing how many pieces belong in the cluster or the size of sphere is proportional to the size of the data in the cluster. It’s the combination of these teachings that teaches that a user can intuitively grasp the amount of data contained in each cluster thus ascertaining a relative position of result in view of document length (size).
Remaining claims in instant application recite the same subject matter and for the same reasons as cited above the rejection is maintained. Hence, Applicant’s arguments do not distinguish the claimed invention over the prior art of record. In light of the foregoing arguments, the 103 rejections are maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1 – 12 and 14 – 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Masajiro Iwasaki (‘Iwasaki’ herein after) (US 2009/0183115 A1) further in view of Takayuki Kawabata (‘Kawabata’ herein after) (US 20120054687 A1).

With respect to claim 1, 14,

Iwasaki teaches/shows the cascaded display depiction of 3D display as shown in the instant application specification but does not explicitly show 3D space result display.
However, Kawabata teaches the depiction of search results in 3 dimensional space in figure 3, 5, 8 and paragraph 42 “the flow until the display of the initial screen showing a search result of the data search/display system 210, and the respective component units illustrated in FIG. 2 with the exception of a few, have been described according to the flowchart illustrated in FIG. 3. Further, the data search/display system 210 includes a viewpoint 801 as illustrated in FIG. 8, and an image in the 3D space as viewed from the position of the viewpoint 801 is output to the display unit 105 such as a liquid crystal display monitor”. Furthermore Kawabata teaches wherein each of the one or more pages is displayed with an indication of a page location relative to a document length of the at least one document is taught in paragraphs 34 and 39 display of resulted thumbnails in 3D of a sphere in clusters and sub-clusters and a user can intuitively grasp the amount of data contained in each cluster thus ascertaining a relative position of result in view of document length.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to have modified Iwasaki to include the teachings of Kawabata because both of the references are in the same field of study, intelligent display of results. Furthermore Kawabata’s method allows for a 3 dimensional space display of results which is easier for use by the user. Kawabata abstract states “dividing search result data according to classification and thumbnailing the search result data as a cluster of thumbnails of the search result data in a virtual three dimensional (3D) space, and displaying identification information indicating the classification of the search result data in the virtual 3D space”.With respect to claim 2, 15,

Iwasaki as modified discloses the method of claim 2, wherein the first page includes one of the at least one search text (paragraphs 74 – 75, in figure 12 the first display result is further filtered by selecting D20 (document 20) and in this second progressive display now only the pages 4 and 10 are shown, which are only pages that meet the search criteria, Iwasaki). With respect to claim 4, 17,
Iwasaki as modified discloses the method of claim 1, further comprising a search text indicator to one of the at least one document (Figure 18 element 1805 paragraphs 87 – 88 “in FIG. 18, the list-display processing unit 121 displays a page list 1804 in the lower part of a window 1805. The list-display processing unit 121 displays a magnified page image 1806. Another page can be magnified for display by selecting a page from the page list 1804 or pressing previous page 1801 or next page 1802, Iwasaki). With respect to claim 5, 18, 
Iwasaki as modified discloses the method of claim 1, wherein each of the one or more pages includes one or more of the at least one search text (paragraphs 87 – 88 “In this embodiment, when the input receiving unit 111 receives input of a character string into the search box 1803 in the document, the searching unit 105 narrows down to the pages containing the input character string from among the 
Iwasaki as modified discloses the method of claim 1, wherein the one or more pages of one of the at least one document includes at least one active link pointer (figure 11, 12, 18 paragraph 72 “the display processing unit 109 may provide a switching button for selecting to display only pages meeting the search criterion when the operation processing unit 104 receives the button operation”, 88 “the searching unit 105 may search the element-correspondence storing unit 101 so that all pages containing the character string input into the search in document box can be displayed”, Iwasaki). With respect to claim 7, 20,
Iwasaki as modified discloses the method of claim 6 further comprising displaying a single page associated with one of the at least one active link pointer on a single page display (Figure 18 element 1805 paragraphs 87 – 88 “in FIG. 18, the list-display processing unit 121 displays a page list 1804 in the lower part of a window 1805. The list-display processing unit 121 displays a magnified page image 1806. Another page can be magnified for display by selecting a page from the page list 1804 or pressing previous page 1801 or next page 1802, Iwasaki). With respect to claim 8, 21,
Iwasaki as modified discloses the method of claim 7, wherein the single page display is adjacent to the three-dimensional (3D) display (figure 10, 11, paragraph 72 “the display processing unit 109 may cascade all pages of document data”, The each page is present in CIF is shown the figures that display results, The cascaded effect is a 3D display of matching pages in documents in scaled effect and 
Iwasaki as modified discloses the method of claim 8, wherein the single page display and the three-dimensional (3D) display are adjacent to each other on a single screen (figure 10, 11, paragraph 72 “the display processing unit 109 may cascade all pages of document data”, The each page is present in CIF is shown the figures that display results, The cascaded effect is a 3D display of matching pages in documents in scaled effect and paragraph 79, Iwasaki and figure 3, 5, 8 and paragraph 42, Kawabata). With respect to claim 10, 23,
Iwasaki as modified discloses the method of claim 7, wherein the single page display and the three-dimensional (3D) display are displayed on different screens (figure 10, 11, paragraph 72 “the display processing unit 109 may cascade all pages of document data”, The each page is present in CIF is shown the figures that display results, The cascaded effect is a 3D display of matching pages in documents in scaled effect and paragraph 79, Iwasaki and figure 3, 5, 8 and paragraph 42, Kawabata). With respect to claim 11, 24,
Iwasaki as modified discloses the method of claim 1, further comprising displaying one or more of the at least one document with its corresponding relative document length (paragraph 79 “Thumbnail images corresponding to four pages are displayed in a window 1301. In the exemplary screen shown in FIG. 13, the window size is changed depending on the number of pages grouped as a search result”, Iwasaki, paragraph 49 – 51 and 53, Kawabata). With respect to claim 12, 25,


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2015/0095363 A1, Gross et al. teaches highlighting of search results and also using more than one panel/pane to view the results and further viewing options.
US 2011/0040745 A1, Zaydman et al. teaches formatting the appearance of results, visual distinction for fast finding.
US 2011/0055691 A1, Carlen et al. teaches visual distinction of search terms in display and using more than one pane/area of display concurrently and further refinement of search. 
US 2013/0124555 A1, Duquene et al. teaches search results and their filtration/refinement using multiple windows.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVNEET K GMAHL whose telephone number is 571-272-5636.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on 571-270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVNEET GMAHL/Examiner, Art Unit 2166                                                                                                                                                                                                        Dated: 3/12/2022






/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166